DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, line 7, "respect" should be read "respective".  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 18-19 are interpreted under 35 U.S.C. 112(f) because it/they use(s) the term “means” with functional language without reciting sufficient structure to achieve the function. 
Regarding Claim 1, “the respective metadata being determined by the respective monitoring device”. The corresponding structure is referred to in the specification (par 23; par 26-27; par 34).
Regarding Claim 18, “a storage device configured to store data received from the plurality of monitoring devices”. The corresponding structure is referred to in the specification (par 69; par 6-7). 
“the respective metadata being determined by the respective monitoring device based on the respective sensor data”. The corresponding structure is referred to in the specification (par 23; par 26-27; par 34).
“operate the storage device to store”. The corresponding structure is referred to in the specification (par 69).
the storage device to provide access to the respective metadata received from each respective monitoring device of the plurality of monitoring devices”. The corresponding structure is referred to in the specification (par 69; par 6-7).
Regarding Claim 19, “the respective metadata being determined by the respective monitoring device based on the respective sensor data”. The corresponding structure is referred to in the specification (par 23; par 26-27; par 34).
“operate a storage device to store”. The corresponding structure is referred to in the specification (par 69).
“the storage device to provide access to the respective metadata received from each respective monitoring device of the plurality of monitoring devices”. The corresponding structure is referred to in the specification (par 69; par 6-7).
Although 112 (f) is invoked, the corresponding structure in the specification supports the functionality stated in Claims 1 and 18-19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1-2, 5-6, 8, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kadar et al (“Kadar”, US 20200090504) in view of Hodge et al (“Hodge”, WO 2019152471) and in further view of Lepp et al (“Lepp”, US 20200259919).
Regarding Claim 1, Kadar teaches a method for managing data of a vehicle monitoring system, the vehicle monitoring system having a plurality of monitoring devices, each monitoring device of the plurality of monitoring devices being installed in a respective vehicle and having at least one sensor configured to capture respective sensor data, the method comprising: 
receiving, at a server, from each respective monitoring device of the plurality of monitoring devices, respective metadata (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.); 
storing, on a storage device connected with the server, for each respective monitoring device of the plurality of monitoring devices, the respective metadata in association with the respective monitoring device (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.); 
and providing access to the respective metadata received from each respective monitoring device of the plurality of monitoring devices (par 6-7; Fig. 1, element 100, par 29; par 49-50; The monitoring devices are the mobile agents. The API is used to query what metadata is sent to the cloud.).  
 respective metadata indicating whether at least one predetermined condition of the respective vehicle has occurred, the respective metadata being determined by the respective monitoring device based on the respective sensor data; providing access to the respective metadata by at least one remote computing device.
Hodge teaches respective metadata indicating whether at least one predetermined condition of the respective vehicle has occurred, the respective metadata being determined by the respective monitoring device based on the respective sensor data (Page 5 lines 6-20; Page 44 lines 29-34; Page 45 lines 1-30; The predetermined condition is if a billboard was detected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the monitoring and metadata of Hodge because it provides detailed information and analytics of billboards of interest, which can be used by advertisers to measure how effective their advertisements are (Hodge; Page 44 lines 29-34; Page 45 lines 1-30).
	Kadar and Hodge do not explicitly teach providing access to the respective metadata by at least one remote computing device.
	Lepp teaches providing access to the respective metadata by at least one remote computing device (Fig. 1, elements {102, 150}, par 59; par 66; Fig. 3, element 302, par 28; par 72; par 78; The remote computing device is the cloud proxy 302.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar and Hodge with the proxy of (Lepp; par 66), thereby improving privacy and security.
	Regarding Claim 2, Kadar, Hodge, and Lepp teach the method of claim 1.
Kadar teaches further comprising: receiving, at the server, from a first monitoring device of the plurality of monitoring devices, the respective sensor data (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.); 
storing, on the storage device, for the first monitoring device, the respective sensor data in association with the first monitoring device (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.); 
respective sensor data received from the first monitoring device (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents.).
Kadar does not explicitly teach the respective sensor data from which the respective metadata was determined; and providing access to the data, by the at least one remote computing device.  
Hodge teaches the respective sensor data from which the respective metadata was determined (Page 5 lines 6-20; Page 44 lines 29-34; Page 45 lines 1-30; The predetermined condition is if a billboard was detected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the monitoring and metadata of Hodge because it provides detailed information and analytics of billboards of (Hodge; Page 44 lines 29-34; Page 45 lines 1-30).
Kadar and Hodge do not explicitly teach providing access to the data, by the at least one remote computing device.  
Lepp teaches providing access to the data, by the at least one remote computing device (Fig. 1, elements {102, 150}, par 59; par 66; Fig. 3, element 302, par 28; par 72; par 78; The remote computing device is the cloud proxy 302.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar and Hodge with the proxy of Lepp because it allows for users to decide which aspects of a vehicle are accessible by external entities (Lepp; par 66), thereby improving privacy and security.
	Regarding Claim 5, Kadar, Hodge, and Lepp teach the method of claim 1.
	Kadar further teaches respective metadata received from each respective monitoring device of the plurality of monitoring devices (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.).
	Kadar and Hodge do not explicitly teach the providing access further comprising: providing access to the respective metadata via at least one of (i) a web interface; and (ii) an application programming interface.
Lepp teaches the providing access further comprising: providing access to the respective metadata via at least one of (i) a web interface (Fig. 1, elements {102, 150}, par 59; par 66; Fig. 3, element 302, par 28; par 72; par 78; The remote computing device is the cloud proxy 302. The website mentioned in paragraph 28 is a web interface.)
and (ii) an application programming interface (Fig. 1, elements {102, 150}, par 59; par 66; Fig. 3, element 302, par 28; par 72; par 78; The remote computing device is the cloud proxy 302.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar and Hodge with the proxy of Lepp because it allows for users to decide which aspects of a vehicle are accessible by external entities (Lepp; par 66), thereby improving privacy and security.
	Regarding Claim 6, Kadar, Hodge, and Lepp teach the method of claim 1.
Kadar does not explicitly teach further comprising: transmitting, with the server, an alert message to the at least one remote computing device in response to the respective metadata of a first monitoring device of the plurality of monitoring devices indicating that a first predetermined condition of the at least one predetermined condition of the respective vehicle has occurred.  
Hodge teaches further comprising: transmitting, with the server, an alert message to the at least one remote computing device in response to the respective metadata of a first monitoring device of the plurality of monitoring devices indicating that a first predetermined condition of the at least one predetermined condition of the respective vehicle has occurred (Page 5 lines 6-20; Page 44 lines 29-34; Page 45 lines 1-30; The predetermined condition is if a billboard was detected. The remote computing device is the billboard owner/advertiser. The alert message is the detailed impression data provided.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the monitoring and (Hodge; Page 44 lines 29-34; Page 45 lines 1-30). 
Regarding Claim 8, Kadar, Hodge, and Lepp teach the method of claim 6.
	Kadar does not explicitly teach wherein the alert message identifies a time at which the first predetermined condition occurred.  
	Hodge teaches wherein the alert message identifies a time at which the first predetermined condition occurred (Page 5 lines 6-20; Page 44 lines 29-34; Page 45 lines 1-30; The predetermined condition is if a billboard was detected. The time is the time spent viewing the ad.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the monitoring and metadata of Hodge because it provides detailed information and analytics of billboards of interest, which can be used by advertisers to measure how effective their advertisements are (Hodge; Page 44 lines 29-34; Page 45 lines 1-30).
Regarding Claim 12, Kadar, Hodge, and Lepp teach the method of claim 1.
Kadar does not explicitly teach wherein the at least one predetermined condition of the respective vehicle includes smoking of a passenger of the respective vehicle being detected within the vehicle.
Hodges teaches wherein the at least one predetermined condition of the respective vehicle includes smoking of a passenger of the respective vehicle being detected within the vehicle (Page 6 lines 13-14; Page 26 lines 29-34).
(Hodge; Page 21 lines 2-8).
Regarding Claim 13, Kadar, Hodge, and Lepp teach the method of claim 1.
Kadar does not explicitly teach wherein the at least one predetermined condition of the respective vehicle includes an odor being detected within vehicle.  
Hodge teaches wherein the at least one predetermined condition of the respective vehicle includes an odor being detected within vehicle (Page 7 lines 29-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the odor detection of Hodge because it provides the a way to alleviate a passenger’s discomfort by adjusting climate controls or opening windows (Hodge; Page 34 lines 11-15).
Regarding Claim 14, Kadar, Hodge, and Lepp teach the method of claim 1.
Kadar does not explicitly teach wherein the at least one predetermined condition of the respective vehicle includes damage to the respective vehicle being detected. 
Hodge teaches wherein the at least one predetermined condition of the respective vehicle includes damage to the respective vehicle being detected (Page 43 lines 17-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the vehicle collision detection of Hodge because it provides a way to automatically record video and audio footage (Hodge; Page 43 lines 17-23).
Regarding Claim 15, Kadar, Hodge, and Lepp teach the method of claim 1.
Kadar does not explicitly teach wherein the at least one predetermined condition of the respective vehicle includes a collision of the respective vehicle being detected.  
Hodge teaches wherein the at least one predetermined condition of the respective vehicle includes a collision of the respective vehicle being detected (Page 43 lines 17-23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the vehicle collision detection of Hodge because it provides a way to automatically record video and audio footage of a vehicle collision as well as automatically updating rideshare companies of the incident (Hodge; Page 43 lines 17-23).
Regarding Claim 16, Kadar, Hodge, and Lepp teach the method of claim 1.
Kadar does not explicitly teach wherein the at least one predetermined condition of the respective vehicle includes uncleanliness of a cabin of the respective vehicle being detected.  
Hodge teaches wherein the at least one predetermined condition of the respective vehicle includes uncleanliness of a cabin of the respective vehicle being detected (Page 26 lines 24-34; Page 38 lines 8-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the monitoring of Hodge (Hodge; Page 38 lines 8-15).
Regarding Claim 18, Kadar teaches a system for managing data of a vehicle monitoring system, the server comprising: 
a transceiver configured to communicate with a plurality of monitoring devices of the vehicle monitoring system, each monitoring device of the plurality of monitoring devices being installed in a respective vehicle and having at least one sensor configured to capture respective sensor data (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server. Kadar does not explicitly mention a transceiver, however it is inherent that the cloud storage server comprises a transceiver in order to transmit data to and from the mobile agents.); 
a storage device configured to store data received from the plurality of monitoring devices (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.); 
and a processor operably connected to the transceiver and the storage device, the processor configured to (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server. Kadar does not explicitly mention a transceiver, however it is inherent that the cloud storage server comprises a transceiver in order to transmit data to and from the mobile agents. Kadar further does not explicitly mention that the centralized cloud storage server comprises a processor, however it is inherent that a cloud storage server comprises a processor.): 
operate the transceiver to receive, from each respective monitoring device of the plurality of monitoring devices, respective metadata (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server. Kadar does not explicitly mention a transceiver, however it is inherent that the cloud storage server comprises a transceiver in order to transmit data to and from the mobile agents.)
operate the storage device to store, for each respective monitoring device of the plurality of monitoring devices, the respective metadata in association with the respective monitoring device (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.); 
and operate the transceiver and the storage device to provide access to the respective metadata received from each respective monitoring device of the plurality of monitoring devices, by at least one remote computing device (par 6-7; Fig. 1, element 100, par 29; par 49-50; The monitoring devices are the mobile agents. The API is used to query what metadata is sent to the cloud. Kadar does not explicitly mention a transceiver, however it is inherent that the cloud storage server comprises a transceiver in order to transmit data to and from the mobile agents.).  
Kadar does not explicitly teach respective metadata indicating whether at least one predetermined condition of the respective vehicle has occurred, the respective metadata being determined by the respective monitoring device based on the respective sensor data; provide access to the respective metadata by at least one remote computing device.  
Hodge teaches respective metadata indicating whether at least one predetermined condition of the respective vehicle has occurred, the respective metadata being determined by the respective monitoring device based on the respective sensor data Page 5 lines 6-20; Page 44 lines 29-34; Page 45 lines 1-30;  The predetermined condition is if a billboard was detected.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the monitoring and metadata of Hodge because it provides detailed information and analytics of billboards of interest, which can be used by advertisers to measure how effective their advertisements are (Hodge; Page 44 lines 29-34; Page 45 lines 1-30).
Kadar and Hodge do not explicitly teach providing access to the respective metadata by at least one remote computing device.
	Lepp teaches provide access to the respective metadata by at least one remote computing device (Fig. 1, elements {102, 150}, par 59; par 66; Fig. 3, element 302, par 28; par 72; par 78; The remote computing device is the cloud proxy 302.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar and Hodge with the proxy of Lepp because it allows for users to decide which aspects of a vehicle are accessible by external entities (Lepp; par 66), thereby improving privacy and security.
Regarding Claim 19, Claim 19 is rejected with the same reasoning as Claim 18.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kadar, Hodge, and Lepp in view of Altman et al (“Altman”, WO 2019180700).
Regarding Claim 3, Kadar, Hodge, and Lepp teach the method of claim 1.
the storing further comprising: storing, on the storage device, for each respective monitoring device of the plurality of monitoring devices, the respective metadata in association with at least one of (i) a unique identifier of the respective monitoring device and (ii) a unique identifier of the respective vehicle in which the respective monitoring device is installed.  
Altman teaches the storing further comprising: storing, on the storage device, for each respective monitoring device of the plurality of monitoring devices, the respective metadata in association with at least one of (i) a unique identifier of the respective monitoring device and (ii) a unique identifier of the respective vehicle in which the respective monitoring device is installed (par 123; The respective monitoring device is the remote AI unit.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar, Hodge, and Lepp with the unique identifiers of Altman because it ensures that devices and vehicles do not have the same identifier in order to avoid confusion or conflicts when selecting the wrong device or vehicle with the same identifier.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kadar, Hodge, and Lepp in view of Smith (“Smith”, US 10977727).
Regarding Claim 4, Kadar, Hodge, and Lepp teach the method of claim 1.
	Kadar further teaches transmitting the respective metadata received from the first monitoring device (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.);
the respective vehicle in which the first monitoring device is installed (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents. The server is the centralized cloud storage server.).
Kadar, Hodge, and Lepp do not explicitly teach the providing access further comprising: receiving, at the server, from the at least one remote computing device, a request message that identifies at least one of (i) a first monitoring device of the plurality of monitoring devices and (ii) the respective vehicle; and transmitting, with the server, to the at least one remote computing device, the (vehicle data).  
Smith teaches the providing access further comprising: receiving, at the server, from the at least one remote computing device, a request message that identifies at least one of (Col. 6 lines 41-67; The host system is the server. The remote computing device is the client.)
(i) a first monitoring device of the plurality of monitoring devices and 
(ii) the respective vehicle (Col. 6 lines 41-67); 
and transmitting, with the server, to the at least one remote computing device, the (vehicle data) (Col. 6 lines 41-67; The host system is the server. The remote computing device is the client.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar, Hodge, and Lepp with the unique identifiers of Smith because it ensures that vehicles do not have the same identifier in order to avoid confusion or conflicts when selecting the wrong vehicle with the same identifier.
	Regarding Claim 7, Kadar, Hodge, and Lepp teach the method of claim 6.
	Kadar and Hodge do not explicitly teach wherein the alert message is an email message.  
	Smith teaches wherein the alert message is an email message (Col. 8 lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar, Hodge, and Lepp with the email notifications of Smith because email provides a quick, easy, and globally accessible way to send information to users.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kadar, Hodge, and Lepp in view of Park et al (“Park”, US 20200348924).
Regarding Claim 9, Kadar, Hodge, and Lepp teach the method of claim 1.
	Kadar further teaches plurality of monitoring devices (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents.).
monitoring device of the plurality of monitoring devices (par 6-7; Fig. 1, element 100, par 29; The monitoring devices are the mobile agents.).
Kadar does not explicitly teach further comprising: receiving, at the server, from the at least one remote computing device, a message indicating a correction to the respective metadata received by a first monitoring device; determining, with the server, based on the correction, an update for at least one of (i) a model, (ii) an algorithm, and (iii) a threshold that was used by the first monitoring device to determine the respective metadata based on the respect sensor data; and transmitting, with the server, the update to the monitoring device.  
	Hodge teaches determine the respective metadata based on the respect sensor data (Page 5 lines 6-20; Page 44 lines 29-34; Page 45 lines 1-30; The predetermined condition is if a billboard was detected.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar with the monitoring and metadata of Hodge because it provides detailed information and analytics of billboards of interest, which can be used by advertisers to measure how effective their advertisements are (Hodge; Page 44 lines 29-34; Page 45 lines 1-30).
	Kadar and Hodge do not explicitly teach further comprising: receiving, at the server, from the at least one remote computing device, a message indicating a correction to the respective metadata received by a first monitoring device; determining, with the server, based on the correction, an update for at least one of (i) a model, (ii) an algorithm, and (iii) a threshold that was used by the first monitoring device to determine the respective metadata; 
and transmitting, with the server, the update to the monitoring device.  
	Lepp teaches receiving, at the server, from the at least one remote computing device (Fig. 1, elements {102, 150}, par 59; par 66; Fig. 3, element 302, par 28; par 72; par 78; The remote computing device is the cloud proxy 302.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar and Hodge with the proxy of Lepp because it allows for users to decide which aspects of a vehicle are accessible by external entities (Lepp; par 66), thereby improving privacy and security.
further comprising: receiving, at the server, a message indicating a correction to the respective metadata received by a first monitoring device; determining, with the server, based on the correction, an update for at least one of (i) a model, (ii) an algorithm, and (iii) a threshold that was used by the first monitoring device to determine the respective metadata; and transmitting, with the server, the update to the monitoring device.
	Park teaches further comprising: receiving, at the server, a message indicating a correction to the respective metadata received by a first monitoring device (Fig. 4, elements {S140, S150, S160}, par 168-171; Fig. 1, elements {100, 140}, par 37; The correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. The correction is receiving updated metadata that is verified. The monitoring device is the update system 100, which comprises the controller 140.); 
determining, with the server, based on the correction, an update for at least one of 
(i) a model (Fig. 4, elements {S140, S150, S160, S170, S180}, par 168-174; Fig. 1, elements {100, 140}, par 37; The correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. The correction is receiving updated metadata that is verified. The monitoring device is the update system 100, which comprises the controller 140. Once the metadata is verified, the update is performed. The software is the model.), 
(ii) an algorithm (Fig. 4, elements {S140, S150, S160, S170, S180}, par 168-174; Fig. 1, elements {100, 140}, par 37; The correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. The correction is receiving updated metadata that is verified. The monitoring device is the update system 100, which comprises the controller 140. Once the metadata is verified, the update is performed. The software is the algorithm.), 
and (iii) a threshold that was used by the first monitoring device to determine the respective metadata; 
and transmitting, with the server, the update to the monitoring device (Fig. 4, elements {S170, S180}, par 172-174; Fig. 1, elements {100, 140}, par 37; The monitoring device is the update system 100, which comprises the controller 140.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar, Hodge, and Lepp with the vehicle electronic control unit (ECU) updates of Park, because it allows for vehicles to be updated with the latest software, thereby fixing defects and improving the system.
Regarding Claim 10, Kadar, Hodge, Lepp, and Park teach the method of claim 9. 
Kadar, Hodge, Lepp, and Park do not explicitly teach wherein the correction includes an indication that the respective metadata was determined incorrectly.  
Park teaches wherein the correction includes an indication that the respective metadata was determined incorrectly (Fig. 4, elements {S140, S150, S160, S170, S180}, par 168-174; Fig. 1, elements {100, 140}, par 37; The correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. The correction is receiving updated metadata that is verified. The monitoring device is the update system 100, which comprises the controller 140. Once the metadata is verified, the update is performed.).  

Regarding Claim 11, Kadar, Hodge, Lepp, and Park teach the method of claim 9.
Kadar, Hodge, Lepp, and Park do not explicitly teach wherein the correction includes a corrected value for the respective metadata. 
Park teaches wherein the correction includes a corrected value for the respective metadata (Fig. 4, elements {S140, S150, S160, S170, S180}, par 168-174; Fig. 1, elements {100, 140}, par 37; The correction message is the controller 140 notifying the server about the updating process being stopped due to the metadata not matching. The correction is receiving updated metadata that is verified. The monitoring device is the update system 100, which comprises the controller 140. Once the metadata is verified, the update is performed.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar, Hodge, and Lepp with the vehicle electronic control unit (ECU) updates of Park, because it allows for vehicles to be updated with the latest software, thereby fixing defects and improving the system.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kadar, Hodge, and Lepp in view of Smith et al (“Smith2”, US 20210090004).
Regarding Claim 17, Kadar, Hodge, and Lepp teach the method of claim 1.
wherein the at least one predetermined condition of the respective vehicle includes an object left behind by a passenger being detected.  
Smith2 teaches wherein the at least one predetermined condition of the respective vehicle includes an object left behind by a passenger being detected (par 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kadar, Hodge, and Lepp with the internal environment detection of Smith because it allows for the detecting of items left behind by passengers of a vehicle, so that passengers may retrieve or be returned any left behind items (Smith; par 56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Way et al (US 20190238638), Abstract - Systems and methods for facilitating communication with autonomous vehicles are provided. In one example embodiment, a computing system (e.g., of a vehicle) can generate a first communication associated with an autonomous vehicle. The computing system can provide the first communication to an application programming interface gateway that is remote from the autonomous vehicle. Another computing system can obtain, via an application programming interface gateway, the first communication associated with the autonomous vehicle. The other computing system can determine a first frontend interface of the application programming interface gateway based at least in part on the first communication associated with the autonomous vehicle. The 
Wittevrongel (US 11032372), Abstract - A system for data access comprises a server storage system, a global index, an interface, and a processor. The server storage system stores data associated with vehicle event recorders. The global index includes indications of server-stored data stored on the server storage system. The interface is configured to receive an access indication to access desired data. The processor is configured to determine a server stored portion of the desired data associated with the vehicle event recorder that has been previously stored on the server storage system using information stored in the global index and retrieve the server stored portion of the data from the server storage system; and determine a non-server stored portion of the desired data associated with the vehicle event recorder that has not been previously stored on the server storage system and indicate to retrieve the non-server stored portion of the data from the vehicle event recorder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./ Examiner, Art Unit 2444                                                                                                                                                                                                
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444